DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 are pending.
Claims 1-14 are rejected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 19, 2021 was considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: The specification lacks a reference to and brief description of the drawing(s).  
Appropriate correction is required.

Content of Specification
 (i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
A) The specification does not provide support for RD being C3 to C6 cycloalkyl as disclosed in claim 8 (see line 14 of page 77), claim 10 (see line 2 on page 80), and claim 12 (see line 21 on page 82).  B) The specification does not provide support the limitation "p is an integer 0-6" as disclosed in claims 8-13.  There is insufficient antecedent basis for this limitation in the claim because p is only disclosed as being an integer 1-6 in the specification (see pages 9, 13, 14, 16, 18, 19, 21, 23-25, 27, 30, 33, 48, 50, 53, 55, 57, 58, 61, 63, 65 and 66). C) The specification does not provide support for RC being C3 to C6 cycloalkyl as disclosed in claim 13 (see line 20 of page 83).


Claim Objections
Claims 8-12 and 14 are objected to because of the following informalities:  these claims do not end with a period.  See MPEP 608.01(m). Each claim begins with a capital letter and ends with a period.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  there is a period in the next to the last line of the claim.  See MPEP 608.01(m).  Each claim begins with a capital letter and ends with a period.  Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is not clear if the hydroxyl groups in R1 and RB are only protected when R2 is (CH2)m-OH or are any hydroxyl groups of R1 and RB always protected even when R2 is not (CH2)m-OH (see page 73, line 15 and page 74, lines 8-9).
Claim 2 is indefinite because where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “amine” in claim 2 is used by the claim to mean “amines other than heterocyclic amines,” while the accepted meaning is “all amines including heterocyclic amines.” The term is indefinite because the specification does not clearly redefine the term amine such that it does not include heterocyclic amines.

Claims 3-7 are indefinite because they depend from an indefinite claim. Ex parte Cordova, 10 U.S.P.Q.2d 1949, 1952 (P.T.O. Bd. App. 1989).
Claim 8 is indefinite because Claim 8 recites the limitation "p is an integer 0-6" in line 9 on page 77.  There is insufficient antecedent basis for this limitation in the claim because p is only disclosed as being an integer 1-6 in claim 1.
Claim 9 is indefinite because Claim 9 recites the limitation "p is an integer 0-6" in line 18 on page 78.  There is insufficient antecedent basis for this limitation in the claim because p is only disclosed as being an integer 1-6 in claim 1.
Claim 10 is indefinite because Claim 10 recites the limitation "p is an integer 0-6" in line 22 on page 79.  There is insufficient antecedent basis for this limitation in the claim because p is only disclosed as being an integer 1-6 in claim 1.
Claim 11 is indefinite because Claim 11 recites the limitation "p is an integer 0-6" in line 7 on page 81.  There is insufficient antecedent basis for this limitation in the claim because p is only disclosed as being an integer 1-6 in claim 1.
Claim 12 is indefinite because Claim 12 recites the limitation "p is an integer 0-6" in line 15 on page 82.  There is insufficient antecedent basis for this limitation in the claim because p is only disclosed as being an integer 1-6 in claim 1.
Claim 13 is indefinite because Claim 13 recites the limitation "p is an integer 0-6" in line 18 on page 83.  There is insufficient antecedent basis for this limitation in the claim because p is only disclosed as being an integer 1-6 in claim 1.

    PNG
    media_image1.png
    134
    227
    media_image1.png
    Greyscale
 " in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim because R1 in formulas 1 and 2 is not disclosed as being a carbonyl group in claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639. The examiner can normally be reached M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ROSALYND A KEYS/           Primary Examiner, Art Unit 1699